In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 19-2330

UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                 v.


RUMAEL GREEN,
                                              Defendant-Appellant.


        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
           No. 17 CR 00625-1 — Jorge L. Alonso, Judge.



    ARGUED MAY 22, 2020 — DECIDED SEPTEMBER 16, 2020


   Before BAUER, EASTERBROOK, and WOOD, Circuit Judges.
    BAUER, Circuit Judge. Rumael Green was indicted for
possession of a firearm by a felon in violation of 18 U.S.C.
§ 922(g)(1). A security guard stopped and searched Green at a
Chicago Housing Authority (CHA) public housing unit. After
recovering a handgun, the security guard called the Chicago
Police Department. At trial, Green moved to suppress the gun.
2                                                   No. 19-2330

The district court ruled that the security guard was not a state
actor subject to the Fourth Amendment. Green entered a
conditional guilty plea, reserving the right to appeal the denial
of his motion. For the following reasons, we affirm.
                       BACKGROUND
   The events leading to the indictment occurred on
January 27, 2017, when Green was visiting a friend at a CHA
public housing unit in Trumbull Park. Sirjohn Hudson, a
security guard employed by AGB Investigative Services (AGB),
dropped off another guard before entering the unit. In the
laundry room, Hudson attempted to stop and search Green.
Hudson subdued Green outside the CHA unit and recovered a
handgun before calling the Chicago Police Department.
    On September 21, 2017, a grand jury returned an indictment
charging Green with possession of a firearm by a felon in
violation of 18 U.S.C. § 922(g)(1). Green moved to suppress the
gun. The district court held an evidentiary hearing where it
limited the issue to whether Hudson had reasonable suspicion
to justify the search. The court ruled there was no reasonable
suspicion. Later in a memorandum opinion and order, the court
denied Green’s motion to suppress by holding he had failed to
establish that the private security guard was a government
agent. Green entered a conditional guilty plea and reserved the
right to appeal the denial of his motion.
                        DISCUSSION
    The question on appeal is whether Hudson was a state actor
who is subject to the Fourth Amendment. In reviewing the
district court’s denial of a motion to suppress, we review legal
No. 19-2330                                                    3

questions de novo and factual findings for clear error. United
States v. Stewart, 902 F.3d 664, 672 (7th Cir. 2018). The Fourth
Amendment is inapplicable “to a search or seizure, even an
unreasonable one, effected by a private individual not acting as
an agent of the government or with the participation or
knowledge of any government official.” United States v.
Jacobsen, 466 U.S. 109, 113 (1984) (citation omitted).
    Green’s primary argument is that the CHA delegated its
municipal police power to AGB, thereby making Hudson a
state actor. However, Illinois law expressly categorizes CHA’s
police powers as distinct from its power to employ security
personnel. 310 ILCS § 10/8.1a. Moreover, the CHA contract in
question labels AGB as an independent contractor to perform
security services including ensuring unauthorized people do
not enter and reporting incidents to the property manager.
   We decided this issue with regard to the actions of a CHA
private security guard and see no reason to depart from our
precedent. In Wade v. Byles, 83 F.3d 902 (7th Cir. 1996), we held
that a private security guard, even when authorized to use
deadly force in self-defense and arrest trespassers pending
police arrival, was not a state actor. Hudson, like the other
security guards, was contracted to perform private security
functions and acted without any direct government involve-
ment. Therefore, the Fourth Amendment is inapplicable.
   The judgment of the district court is AFFIRMED.